— In an action, inter alia, to rescind a written lease, plaintiffs appeal from so much of an order of the Supreme Court, Kings County, dated September 27,1977, as granted defendants’ cross motion to dismiss the complaint for failure to state a cause of action. Defendants purport to cross-appeal from another portion of said order. Cross appeal dismissed, without costs or disbursements. The cross appeal was not *694perfected in accordance with the rules of this court (see Howe Ave. Nursing Home v Nafus, 54 AD2d 686). Order reversed insofar as appealed from, on the law, with $50 costs and disbursements, and defendants’ cross motion denied. The complaint seeks rescission for fraud in the inducement, not for breach of contract. As such, it properly states a cause of action (see Mills Studio v Chenango Val. Realty Corp., 15 AD2d 138). Titone, J. P., Rabin, Gulotta and Cohalan, JJ., concur.